IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IRAIDA ROLLAND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1818

RURAL KING and SEDGWICK
CMS,

      Appellees.

_____________________________/

Opinion filed November 17, 2016.

An appeal from an order of Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: July 18, 2015.

Katherine Stone of Barbas, Nunez, Sanders, Butler & Hovsepian, Tampa, for
Appellant.

Christopher A. Thorne of Thorne & Associates, P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.